

116 HR 3188 IH: To amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess corporate charitable contributions by regulated public utilities.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3188IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Thompson of California (for himself and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the limitation on the carryover of excess
			 corporate charitable contributions by regulated public utilities.
	
		1.Extension of limitation on carryover of excess charitable contributions by regulated public
			 utilities
 (a)In generalSection 170(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Special rule for regulated public utilitiesIn the case of a corporation that is a regulated public utility (as defined in section 7701(a)(33)), or an affiliated group of which such a regulated public utility is a part, subparagraph (A) shall be applied by substituting 20 succeeding taxable years for 5 succeeding taxable years and by substituting each of the second through twentieth for the second, third, fourth, or fifth..
 (b)Effective dateThe amendments made by this section shall apply to excess contributions which are deductible under section 170(d)(2)(A) of such Code in succeeding taxable years beginning after December 31, 2019.
			